Citation Nr: 0417090	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1970.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a September 1996 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied entitlement 
to service connection for PTSD.  In February 2001, the Board 
remanded the issue of entitlement to service connection for 
PTSD to the RO for further development of the record.  The 
requested development has been completed to the extent 
possible and this matter has been returned to the Board for 
appellate consideration.  

The Board notes that the veteran has submitted additional 
evidence to the Board for consideration, including buddy 
statements, income records, personal statements, and a 
statement from his spouse.  The veteran has waived RO 
consideration of this evidence, thus it will be considered by 
the Board in this decision.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran's credible accounts of in-service stressors 
have been sufficiently corroborated by the evidence of 
record.

3.  An August 1999 VA examination report signed by two VA 
psychiatrists indicates that the veteran currently has PTSD 
as a result of at least two of the corroborated in-service 
stressors.  





CONCLUSION OF LAW

PTSD was incurred in and as a result of active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of the regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim of entitlement to service connection for PTSD.  The 
record contains the veteran's service medical records, VA 
treatment records, private treatment records, VA examination 
reports, Social Security Administration records, buddy 
statements, and testimony from the veteran and his spouse.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, a RO letter 
dated in May 2001 explained to the veteran VA's duty to 
notify him about his claim, VA's duty to assist him in 
obtaining evidence, what the evidence must show to establish 
entitlement, what evidence had been received, what 
evidence/information was needed from the veteran, and where 
to send any additional information or evidence.  The Board 
therefore finds that the notice requirements of the law have 
been met.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran's claim for service connection 
for PTSD was received in January 1994.  Thereafter, in a 
rating decision dated in September 1996, that issue was 
denied.  Only after that rating action was promulgated did 
the AOJ, in May 2001, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ following a remand of the 
case by the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The RO wrote the veteran again in 
February 2002 and informed him of what evidence was still 
needed to support his claim and what he could do to help.  
After the February 2002 notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.

The Board also notes that in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The May 2001 RO letter 
asked the veteran to submit any additional VA, non-VA, or lay 
evidence that he had in his possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been substantially satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  As previously stated, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide this appeal would not be prejudicial error to the 
appellant.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  Where the record does not reflect that the 
veteran engaged in combat with the enemy under 38 U.S.C.A. 
§ 1154(b), his assertions, standing alone, cannot as a matter 
of law provide evidence that he "engaged in combat with the 
enemy" or that an event claimed as a stressor actually 
occurred.  See Dizoglio v. Brown, 9 Vet. App. 169 (1996).

In regard to his stressors, the veteran has reported being 
assigned to the USS Luzerne County, an LST, during his active 
service.  His military occupational specialty was Boatswain's 
Mate.  He has stated that the ship transported supplies up 
and down the Mekong River in Vietnam.  The veteran reported 
experiencing small arms fire as well as rocket fire and 
mortar fire while aboard the ship.  He also reported being 
given orders to shoot anything in the water, including 
sampans.  He stated that he was armed with an M-16 rifle and 
shot at many things in the water.  The veteran recalled one 
sampan being fired upon and subsequently sinking.  The 
veteran also reported an event that occurred in Vinh Long 
while at a small army base.  The army base came under fire 
while the veteran and others from his ship were visiting an 
officers' club.  The veteran recalled a lot of rocket fire, 
elimination rounds, and star shells.  He stated that after 
the enemy attack ended, he and others were stopped and held 
at gunpoint by armed Vietnamese soldiers while on their way 
back to the ship.

A December 1995 statement from the U. S. Army and Joint 
Services Environmental Support Group states that deck logs 
from the USS Luzerne County did not indicate that the ship 
had been fired at by enemy forces from ashore.  Likewise, the 
National Archives and Records Administration stated in a 
November 2001 letter that its research did not locate any 
references to known or suspected contact with enemy forces.  

However, copies of the deck logs from the USS Luzerne County 
have been submitted by the veteran and they indicate that the 
crew was sent to general quarters on numerous occasions.  
They also document at least one incident of anti-mine firing.  
Additionally, the veteran has submitted statements from three 
individuals that served with him aboard the USS Luzerne 
County.  An October 2003 signed and notarized statement from 
H. D. F., Jr., states that he was aboard the ship during the 
same time frame as the veteran and recalled roving sentry 
patrols on deck with M-16 rifles to guard against swimmers 
with explosives.  He also recalled a general quarters 
condition being the most common state because of the 
potential for enemy soldiers in their area.  He recalled many 
soldiers from his ship having liberty while beached at Vinh 
Long on one occasion when the army base came under rocket 
fire and sniper attack.  He recalled seeing and hearing 
rocket flares, small arms fire, machine gun rounds, mortar 
rounds, and rocket propelled bombs.  He also reported that 
the ship came under hostile fire on the river the next day 
and everyone went into a heightened general quarters 
condition.  He recalled that ship personnel had orders to 
shoot anything in the river that approached the vessel and 
that at least one sampan was fired upon and sank.  He noted 
that gunfire was common during those transits and they shot 
at anything that moved or looked like it could provide cover 
for hostile fire.  The Board notes that the signature and 
printed name of H. D. F., Jr. appears in the deck logs of the 
USS Luzerne County.

An October 2003 signed and notarized statement from J. M. D. 
recalls being instructed to shoot anything in the water that 
moved close to the ship and dropping percussion grenades 
overboard at night to ward off saboteurs.  He recalled a 
nearby base coming under attack about a mile from where the 
ship was beached on one occasion and being called to general 
quarters.  He also recalled the ship coming upon a small 
building flying the North Vietnamese flag and the Captain 
ordering the battle stations manned.  He recalled the ship's 
cannons blowing the building to pieces, but did not recall 
any return fire.  He stated that the USS Luzerne County and 
its men were as "brown water Navy" as it gets.  

Finally, a December 2003 signed statement from D.A. J., LCDR, 
USN (Ret), states that he served as a commanding officer of 
the USS Luzerne County from June 1969 to July 1970.  He 
recalled the ship suffered a number of incidents while moored 
at U. S. Army bases, including Vinh Long and Na Be, where the 
base came under attack at night and mortar rounds and other 
munitions landed in proximity to the ship.  He reported that 
he often did not return fire because no clear target was 
visible or he did not know the deployment of friendly troops.  
He recalled minor things such as putrid corpses drifting past 
the ship in the river waters.  

In regard to the verification of PTSD stressors, the Court 
has held that the fact that a veteran was stationed with a 
unit that was present while attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.  In 
other words, the veteran's presence with the unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The Court has also held 
that although a noncombat veteran's testimony alone is 
insufficient proof of a stressor, there need not be 
corroboration of every detail.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  Therefore, the Board finds that the veteran has 
furnished credible testimony of in-service stressors as well 
as credible corroborating evidence in the form of buddy 
statements.  Thus, the Board must now consider whether there 
is medical evidence of a diagnosis of PTSD and a link between 
the veteran's current symptoms and a corroborated in service 
stressor.  

An August 1999 VA examination report signed by two VA 
psychiatrists reflects an Axis I diagnosis of chronic, 
delayed onset PTSD.  The examiners opined that the veteran 
suffered from PTSD as a full syndrome due to stressors during 
his Vietnam service, including experiencing rocket fire, 
coming under attack while at an officers' club on an army 
base, being held at gunpoint by two Vietnamese soldiers while 
on his way back to his ship, and the sinking of a sampan.  
Thus, the August 1999 VA examination report demonstrates 
medical evidence of a diagnosis of PTSD and a link to at 
least two stressors corroborated by the veteran's buddy 
statements.  The Board notes that a diagnosis of PTSD is 
further supported VA clinical records dated in 2001, and by 
VA examination reports dated in July 1996 (with a December 
1997 addendum), August 1996 and November 1997 demonstrating 
diagnoses of chronic PTSD.

The Board is cognizant of the April 2003 VA examination 
report, also signed by two VA psychiatrists.  In this report, 
the examiners found that the veteran presented with features 
of PTSD, including identification of stressors and reported 
reexperiencing of sight and trauma.  They opined, however, 
that the overall presentation was lacking in clarity and 
detail regarding the stressor and collaborating affect on 
trauma description.  An Axis I diagnosis of dysthymic 
disorder was noted.  

The Board recognizes that the evidence as to this issue is 
less than overwhelming. However, where the evidence is in a 
state of equipoise, all reasonable doubt must be resolved in 
the veteran's favor.  See 38 C.F.R. § 3.102.  In light of the 
buddy statements corroborating the veteran's accounts of in-
service stressors and the August 1999 VA examination report, 
the Board concludes that the evidence in regard to this 
issues is in a state of relative equipoise.  Thus, with all 
reasonable doubt resolved in favor of the veteran, service 
connection for PTSD is granted.



ORDER

Entitlement to service connection for PTSD is granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



